Citation Nr: 1620531	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  14-12 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD), from May 15, 2012 to December 17, 2015.

2. Entitlement to an initial rating for GERD, in excess of 10 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1981 to November 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO granted service connection and assigned a noncompensable rating.  The Veteran timely appealed the initial rating assigned.

In September 2015, the Board remanded this claim to the agency of original jurisdiction (AOJ) for additional development.  For the reasons indicated below, the Board finds that the AOJ complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

A January 2016 rating decision assigned an initial rating for GERD of 10 percent from December 17, 2015.  This created a staged rating as indicated on the title page.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The Veteran has not indicated that he is satisfied with this grant of a 10 percent rating for a portion of the appeal period and the Board will therefore address whether he is entitled to a 10 percent rating prior to December 17, 2015 as well as whether he is entitled to any higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).


FINDINGS OF FACT

1.  From the May 15, 2012 effective date of the grant of service connection to December 17, 2015, the symptoms of the Veteran's GERD most nearly approximated persistently recurrent epigastric distress with dysphagia and pyrosis.

2.  From the May 15, 2012 effective date of the grant of service connection, symptoms of the Veteran's GERD did not more nearly approximate regurgitation, or substernal, arm, or shoulder pain, or considerable impairment of health.
CONCLUSIONS OF LAW

1. From May 15, 2012 to December17, 2015, the criteria for an initial rating of 10 percent for GERD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.114, Diagnostic Codes 7399-7346 (2015).

2. The criteria for an initial rating higher than 10 percent for GERD have not been met at any time since the May 15, 2012 effective date of the grant of service connection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.114, Diagnostic Codes 7399-7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this case.  As discussed below, all of the claims in this case arise from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection for GERD.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Pursuant to the Board's September 2015 remand, the Veteran was afforded a December 2015 VA examination as to the severity of his GERD.  For the reasons indicated in the discussion below, that examination was adequate because it was based on consideration of the Veteran's prior medical history and described the GERD in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Veteran was also provided the opportunity to present pertinent evidence.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's GERD is rated under 38 C.F.R. § 4.114, Diagnostic Codes 7399-7346.   Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  GERD is not specifically listed in the Rating Schedule, and the this hyphenated diagnostic code including the "99" series indicates that the most analogous diagnostic code for the Veteran's GERD is Diagnostic Code 7346, which applies to hiatal hernia.  38 C.F.R. § 4.20 (providing for rating by analogy).

38 C.F.R. § 4.114  provides that ratings under Diagnostic Codes 7301 through 7329, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other. Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  The evidence discussed below reflects that Diagnostic Code 7346 reflects the dominant disability picture.

Under Diagnostic Code 7346, a 10 percent rating is warranted where there are two or more of the symptoms listed in the criteria for the 30 percent rating of less severity.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  A 60 percent rating is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.

On August 2012 examination, the Veteran indicated that he continuously took Advil, Motrin, Tylenol, and prescription medication for his GERD.  The examiner diagnosed GERD, and indicated that the Veteran did not have any signs or symptoms due to this condition.  There was no esophageal stricture, spasm of the esophagus, or acquired diverticulum of the esophagus.  In addition, there were no other pertinent physical findings.  The examiner concluded that he currently had mild GERD stable with medication, but without medication he would have moderate GERD that radiated to his throat and woke him up at night.

Post-service treatment records show stable GERD.  An April 2011 private treatment record describes GERD as well-controlled.  November 2012, November 2013, and June 2015 VA treatment notes describe GERD as stable with prescription medication.  During a November 2014 VA treatment visit, the Veteran reported weight loss attributed to the death of a family member.

On December 2015 examination, the Veteran indicated that his reflux symptoms started 10 years ago when he started taking prescription medication to treat GERD.  He reported that he currently takes prescription medication to treat GERD and complained of a continuous burning sensation on his chest, throat, and stomach.  He also reported having occasional black stool.  The examiner diagnosed GERD.  Signs and symptoms were indicated as dysphagia, pyrosis, and reflux.  There were no other pertinent physical or diagnostic test findings.  Based on this examination and a review of the claims file, the examiner concluded that the Veteran's symptoms started 10 years ago.

"Pyrosis" is defined as "[s]ubsternal pain or burning sensation, usually associated with regurgitation of acid-peptic gastric juice into the esophagus."  Stedman's Medical Dictionary 1494 (27th ed.2000).  Pyrosis is also defined as heartburn. Dorland's Illustrated Medical Dictionary, 1587 (31st ed. 2007).  The Veteran has had symptoms of pyrosis and dysphagia during the appeal period.  Post-service VA treatment records from November 2012, November 2013, and June 2015 show ongoing treatment for GERD and describe this condition as stable with medication.  Although the August 2012 examination showed no signs or symptoms from the Veteran's GERD condition, on December 2015 examination GERD was accompanied with signs and symptoms of dysphagia and pyrosis.  Based on the Veteran's report, a review of the claims file, and physical examination, the examiner concluded that these symptoms started 10 years ago (approximately in 2005).  Therefore, because dysphagia and pyrosis are two symptoms listed in the criteria for the 30 percent rating of less severity, the Veteran is entitled to a compensable rating of 10 percent for GERD from May 15, 2012 to December 17, 2015, as during the entirety of the relevant period these symptoms have more nearly approximated the two or more symptoms for the 10 percent evaluation of less severity.
 
While a compensable rating of 10 percent under Diagnostic Code 7346 is warranted where there is evidence of two or more of the symptoms listed in the criteria for the 30 percent rating of less severity, a 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.   

The preponderance of the evidence indicates that a rating in excess of 10 percent has not been warranted since May 15, 2012.  The claims file does not show that GERD causes regurgitation accompanied by substernal, arm, or shoulder pain, and has not been productive of considerable impairment of health, even considering the Veteran's statements that he takes prescription medication for his GERD. See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) ("the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria").  Here, there is no indication that without medication, the Veteran's symptoms would more nearly approximate the criteria for a 30 percent rating.  The August 2012 VA examiner indicated that the Veteran would have moderate rather than mild GERD without medication with GERD radiating to the throat and waking him up at night, but did not indicate that the symptoms would more nearly approximate persistently recurrent epigastric distress accompanied by substernal, arm, or shoulder pain productive of considerable impairment of health.

In addition, although the Veteran reported having black stool during the December 2015 examination, and melena is a symptom listed in the criteria for a 60 percent rating under Diagnostic Code 7346, the Veteran did not have symptoms more nearly approximating the pain, vomiting, material weight loss with moderate anemia or other symptoms productive of severe impairment of health required for the 60 percent rating.  The Board notes that a November 2014 VA treatment record shows reports of weight loss, however, this symptom was attributed to the death of a family member, not GERD.  Hence, the record presents no basis for the assignment of a rating in excess of 10 percent for GERD.

For the foregoing reasons, the evidence reflects that the Veteran's GERD symptoms have approximated the criteria for an initial rating of 10 percent from May 15, 2012 to December 17, 2015, but the preponderance of the evidence reflects that the symptoms have not more nearly approximated the criteria for a rating higher than 10 percent at any time since May 15, 2012.   The benefit-of-the-doubt doctrine is therefore not for application.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 

Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, neither the first nor second Thun element is satisfied.  The Veteran's service-connected GERD has symptoms arising from acid reflux.  These signs and symptoms are contemplated by the rating schedule. 

Given the variety of ways in which the rating schedule contemplates body areas affected and treatment for digestive disabilities, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's GERD because the rating criteria contemplate his symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, there is no indication that the Veteran has been hospitalized due to GERD and there is no indication that the GERD results in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

As noted, there is no evidence that the Veteran's GERD renders him unemployable.  During a June 2015 VA treatment visit, the Veteran reported that he started working as a truck driver.  August 2012 and December 2015 examiners noted that GERD did not impact the Veteran's ability to work.  Thus, the Board finds that the issue of entitlement to a TDIU has not been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial compensable rating for GERD from May 15, 2012 to December 17, 2015 is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating for GERD, in excess of 10 percent, is denied.



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


